591 S.E.2d 833 (2004)
277 Ga. 523
In the Matter of William H. NORTON.
No. S03Y1530.
Supreme Court of Georgia.
January 12, 2004.
William P. Smith, III, General Counsel, State Bar Elizabeth M. Williamson, Asst. General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the Notice of Discipline seeking an indefinite suspension filed against Respondent William H. Norton pursuant to Bar Rule 4-208.1. Norton was served with the Notice of Discipline by publication under Bar Rule 4-203.1, but failed to file a Notice of Rejection within 30 days as required under 4-208.3 and, consequently, he is in default, has no right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court, Bar Rule 4-208.1(b). In the Notice of Discipline, the State Bar alleged that Norton violated Rules 1.3, 1.4, 1.16, and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d).
According to the Notice of Discipline, a client hired Norton to represent him in divorce proceedings and paid a $5,000 fee. After the first hearing, however, the client terminated Norton's services and later wrote seeking a refund of the unearned fees. Norton failed to respond and the client sent another letter demanding the refund, an itemized accounting and a copy of his file. Norton replied that he would provide the requested items, but failed to do so, even after the client and his new attorney repeatedly attempted to contact Norton. The client filed a grievance against Norton but Norton failed to respond to the allegations or the Notice of Investigation and, on February 28, 2003, this Court issued an interim suspension in Case No. S03Y0796.
*834 After reviewing the record, we agree that Norton should be suspended. Accordingly, we hereby order that for his violations of Rules 1.3, 1.4, 1.16, and 9.3, William H. Norton be suspended indefinitely from the practice of law in the State of Georgia until such time as he returns his client's file and refunds the unearned portion of the fees.
Indefinite suspension.
All the Justices concur.